DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 22, 2022 has been entered.  Claims 1, 4-13, 15-20, 22-35 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 2, 3, 14, and 21.  Claims 8, 9, 20, 22-26, and 35 remain previously withdrawn.  Applicant’s argument and amendment to the claims have overcome the previous rejection under 35 U.S.C. 112(b) of claims 10-12, 29 and 30.

Allowable Subject Matter
Claims 30 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5-7, 13, 15-17, 27, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Mulligan et al. (U.S. 2015/0065826 A1) (hereinafter – Mulligan).
Re. Claims 1, 27, and 33: Carter teaches an apparatus for estimating a blood pressure (Abstract), the apparatus comprising:
a sensor configured to measure a bio-signal (Figs. 3, 4); and
a processor configured to:
Carter does not explicitly teach the processor configured 
acquire, as a reference feature value, a first feature value from a bio-signal measured at a first time;
acquire a second feature value from a bio-signal measured at a second time, which is later than the first time;
detect a blood pressure change sign, based on whether the second feature value is greater than the first feature value;
determine a scale factor for scaling the second feature value, based on the blood pressure change sign, wherein the scale factor is variably determined depending on whether the blood pressure change sign is positive or negative;
scale the second feature value by the determined scale factor, and estimate the blood pressure, based on the scaled second feature value.
Mulligan teaches analogous art in the technology of blood pressure monitoring (Abstract), and teaches a subprocess or alternatively a process which reads upon Applicant’s limitations of:
acquire a second feature value from a bio-signal measured at a second time, which is later than the first time (Fig. 2B, Paragraph 0073: input waveform 270 compared to reference data in blocks 275a-275c; ALTERNATIVELY, Fig. 2A: step 230, predicted blood pressure changes from an updated model; ALTERNATIVELY, Paragraph 0093: acquiring a direct measurement to compare to model);
acquire a second feature value from a bio-signal measured at a second time, which is later than the first time (Fig. 2B, Paragraph 0073: input waveform 270 compared to reference data in blocks 275a-275c; ALTERNATIVELY, Fig. 2A: step 230, predicted blood pressure changes from an updated model; ALTERNATIVELY, Paragraph 0093: acquiring a direct measurement to compare to model);
detect a blood pressure change sign, based on whether the second feature value is greater than the first feature value (Paragraph 0073: numerical values 0, 1, 2 may be assigned to low, normal, and high BP, and summing these normalized coefficients allows for categorization of blood pressure as low, normal, or high relative to a reference data set, i.e., a change from a first value; ALTERNATIVELY, Paragraph 0092: “Additionally, estimating a patient's blood pressure can include identifying whether a patient's blood pressure has changed (increased or decreased) significantly over a specified period of time;” ALTERNATIVELY, Paragraph 0095: a predictive model is updated based on comparing a detected change, i.e., an increase or decrease, between a directly-measured blood pressure to a predicted blood pressure, thus necessarily requiring a detection of blood pressure change sign since the model is adjusted towards a reference value);
determine a scale factor for scaling the second feature value, based on the blood pressure change sign, wherein the scale factor is variably determined depending on whether the blood pressure change sign is positive or negative (Fig. 2B, Paragraph 0073: similarity coefficient calculated between input waveform, i.e., a second reference feature value, and waveforms found in blocks 275a-275c, i.e., a first reference feature value, wherein similarity coefficients are variably determined depending on the difference between block waveforms and input waveforms; ALTERNATIVELY, Fig. 2A: see previous argument re: adjustment towards a reference value; adjusting a model, i.e., a scale factor, which is underestimating a pressure value would necessarily be different, i.e., defined variably, from a model which is overestimating a pressure value); and
scale the second feature value by the determined scale factor, and estimate the blood pressure, based on the scaled second feature value (Fig. 2B: normalization of coefficients in block 285 to scale input waveform to produce a blood pressure estimate; ALTERNATIVELY, Fig. 2A: inputting measured values into a model to update the model and generate a new estimate of blood pressure, as described in Paragraph 0093).
With respect to claim 27, particularly with respect to generation of a first scale factor estimation model for positive blood pressure change signs and a second scale factor estimation model for negative change signs – these functions are also encompassed by Mulligan’s teaching of updating a model depending on comparison of estimated blood pressures to a measured value, as well as the iterative incremental model learning from data embodied in Fig. 4.  Each iteration or update to a model creates a model corrected specifically based on a comparison of an estimated data to measured data, i.e., a relative positive or negative change, wherein each iteration is intended to correct for deviations based on such comparisons.
Re. Claim 4: Carter and Mulligan teach the invention according to claim 2.  Mulligan further teaches the processor is further configured to:
detect that the blood pressure change sign is positive, based on the second feature value being greater than the reference feature value; and detect that the blood pressure change sign is negative, based on the second feature value being less than the reference feature value (Paragraph 0095: identifying positive or negative relative changes is an inherent step in updating the model based on comparison of a model output to a measured parameter).
Re. Claims 5: Carter and Mulligan teach the invention according to claims 1.  Mulligan further teaches wherein the processor is further configured to acquire the scale factor, using a scale factor estimation model that is defined differently according to the blood pressure change sign (Figs. 2A, 2B: updating a model is dependent on relative difference to a measured parameter, see previous arguments re: claims 1 and 5).
Re. Claims 6 and 28: Carter and Mulligan teach the invention according to claims 1 and 27.  Mulligan further teaches the invention wherein the scale factor estimation model comprises any one or any combination of 
a constant value (Fig. 4, Paragraph 0104: linear model frame work includes coefficients which are constants per each iteration), 
a first estimation equation reflecting characteristics of users, and 
a second estimation equation reflecting characteristics of each of groups of the users.
Re. Claim 7: Carter and Mulligan teach the invention according to claims 1 and 27.  Mulligan further teaches the invention wherein the scale factor estimation model comprises the constant value, and the processor is further configured to:
acquire the scale factor as a first constant value that is defined for a positive sign, based on the blood pressure change sign being detected to be positive;  or acquire the scale factor as a second constant value that is defined for a negative sign, based on the blood pressure change sign being detected to be negative (see previous arguments of claims 1, 4, and 5; ALTERNATIVELY; Paragraph 0073, Fig. 2B: similarity coefficients would differ depending on comparison of input data to reference data; ALTERNATIVELY: Paragraphs 0103-0104: linear model is generated with constant coefficients which estimate whether signals are predictive given collected data and outcomes, wherein the model is adjusted iteratively).
Re. Claim 13: Carter and Mulligan teach the invention according to claim 1.  Carter further teaches wherein the processor is further configured to acquire the first feature or the second feature value by combining one or more of 
a shape of a waveform of the bio-signal, 
a time and an amplitude at a maximum point of the bio-signal, 
a time and an amplitude at a minimum point of the bio-signal, 
a time and an amplitude at a position of a pulse waveform component constituting the bio-signal, and 
an area of the bio-signal
(Tables 1 and 2; Figs. 6-9: mean beat shape; Fig. 10: relationship between area_sum feature and systolic pressure).
Re. Claim 15: Carter and Mulligan teach the invention according to claim 1.  Carter further teaches the processor is further configured to estimate the blood pressure, further based on a baseline blood pressure value at a time of calibration (Paragraph 0075: “The known blood pressures (e.g., ground truth blood pressure data) can be collected with conventional inflatable cuff devices at the same time as the raw data is collected;” Figs. 10-14: correlation of features to ground truth data).
Re. Claim 16: Carter and Mulligan teach the invention according to claim 1.  Carter further teaches the sensor comprises:
a light source configured to emit light to an object of interest (Fig. 4: LED’s 201); and
a detector configured to detect light that is scattered from the object of interest (Fig. 4: light sensor 202).
Re. Claim 17: Carter and Mulligan teach the invention according to claim 1.  Mulligan further teaches the invention further comprising an output interface configured to output a processing result of the processor (Paragraph 0096, Fig. 2A: display data).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Mulligan et al. (U.S. 2015/006586 A1) (hereinafter – Mulligan)
Baik et al. (U.S. 2016/0256117 A1) (hereinafter – Baik).
Re. Claim 10: Carter and Mulligan teach the invention according to claim 6.  Since claim 6 states that the scale factor estimation model can comprise any one or any combination of three possible scenarios, the art of Mulligan reads upon the requirement of the scenario in which claim 6 requires only a scale factor estimation model comprising constant value.  Thus, Carter and Mulligan do not discuss
wherein the scale factor estimation model comprises the second estimation equation, and each of the groups of the users is classified based on any one or any combination of sex, age, whether medication is taken, occupation, and disease (as required by claim 10), nor 
wherein the scale factor estimation model comprises any one or any combination of the first estimation equation, and the second estimation equation, and any one of the first estimation equation and the second estimation equation has an input of a personal characteristic factor reflecting at least one of characteristics of one of the users (as required by claim 11).
Baik describes an analogous art in the technology of monitoring blood pressure (Abstract), and further teaches wherein the scale factor estimation model comprises the second estimation equation, and each of the groups of the users is classified based on any one or any combination of sex, age, whether medication is taken, occupation, and disease (Paragraph 0059: algorithm obtained for each group classified based on physical characteristics, such as age, sex, weight, height, blood pressure, and physical activity), and
wherein the scale factor estimation model comprises any one or any combination of the first estimation equation, and the second estimation equation, and any one of the first estimation equation and the second estimation equation has an input of a personal characteristic factor reflecting at least one of characteristics of one of the users (Paragraph 0060: “the blood pressure estimation algorithm may be obtained by using the data collected from a user”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter and Mulligan to have included consideration of characteristics of users as well as groups of users, the motivation being that obtaining further specific characteristics of a population of users yields a differing and more specific estimation model for each user/group within the population (Paragraphs 0059-0060: differing estimation algorithms obtained).
Re. Claim 12: Carter, Mulligan, and Baik teach the invention according to claim 6.  Baik further teaches wherein the personal characteristic factor comprises any one or any combination of an age, a sex, a height, a weight, a body mass index, a pulse pressure, a baseline systolic blood pressure, a baseline diastolic blood pressure, a difference between the baseline systolic blood pressure and the baseline diastolic blood pressure, and a heart rate (Paragraph 0059: algorithm obtained for each group classified based on physical characteristics, such as age, sex, weight, height, blood pressure, and physical activity; Paragraph 0060: blood pressure values; Paragraph 0095: baseline analysis of pulse wave signal, implicitly including analysis of baseline systolic and diastolic blood pressures; Fig. 4F: heart rate).

Claims 18, 19, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Mulligan (U.S. 2018/0249915 A1) (hereinafter – Mulligan)
Ferber et al. (U.S. 2016/0242700 A1) (hereinafter – Ferber).
Re. Claim 18: Carter and Mulligan teach the invention according to claim 1, but do not teach the invention further comprising a communication interface configured to receive a scale factor estimation model to be used to acquire the scale factor, from an external device.
Ferber teaches the invention further comprising a communication interface configured to receive a scale factor estimation model to be used to acquire the scale factor, from an external device (Paragraph 0223: blood pressure models retrieved from blood metrics server).  Ferber teaches analogous art in the technology of blood pressure measurement (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter in view of Mulligan to include a communications interface to acquire a scale factor model from an external device as taught by Ferber, the motivation being that an external device may comprise sufficient storage to include various types of blood pressure models, including more generalized/pre-configured models which can be adapted to specific users/groups via further calibration (Paragraph 0223).	Re. Claim 19: Carter, Mulligan, and Ferber teach the invention according to claim 18.  Ferber further teaches the invention wherein the processor is further configured to:
determine whether to update the scale factor estimation model, based on any one or any combination of a preset period, a change in characteristics of a user, and the estimated blood pressure; and
control the communication interface to receive a new scale factor estimation model from the external device, based on the scale factor estimation model being determined to be updated
(Paragraph 0096: abnormal measurements may trigger additional analysis; Paragraph 0314: “For example, the user device and/or blood pressure calculation system may periodically request an updated model”).
Re. Claim 31: Carter and Mulligan teach the invention according to claim 27, but do not teach the invention further comprising a communication interface configured to transmit the scale factor estimation model to an apparatus for estimating blood pressure, based on a request being received from the apparatus for estimating blood pressure or based on the scale factor estimation model being generated.
Ferber teaches the invention further comprising a communication interface configured to transmit the scale factor estimation model to an apparatus for estimating blood pressure, based on a request being received from the apparatus for estimating blood pressure or based on the scale factor estimation model being generated (Paragraphs 0314-0316: communication module receives request to transmit an updated blood pressure calculation model and pushes an updated model to a user device).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter and Mulligan to include a communication interface to transmit a model to an apparatus for measuring blood pressure, the motivation being that an external device may comprise sufficient storage to include various types of blood pressure models, including more generalized/pre-configured models which can be adapted to specific users/groups via further calibration (Paragraph 0223).
Re. Claim 32: Carter and Mulligan teach the invention according to claim 27, but do not teach the invention further comprising a storage configured to store either one or both of the blood pressure-related information and the scale factor estimation model.
Ferber teaches the invention further comprising a storage configured to store either one or both of the blood pressure-related information and the scale factor estimation model (Fig. 14: signal database 1404, wave database 1406, wave feature database, or any other database containing, broadly, “blood pressure related information;” Paragraph 0223: blood pressure models retrieved from blood metrics server).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter and Mulligan to include storage of blood pressure-related information and models, the motivation being that storage of such data and models allows users of the system to manage and access records (Paragraph 0132) and associate particular models/data to users for analysis (Paragraphs 0223).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over:
Carter et al. (U.S. 2017/0181649 A1) (hereinafter – Carter) (citing Applicant’s IDS dated 04/07/2020)
Mulligan (U.S. 2018/0249915 A1) (hereinafter – Mulligan)
Baik et al. (U.S. 2016/0256117 A1) (hereinafter – Baik)
Guo et al. (U.S 2019/0163874 A1) (hereinafter – Guo).
Re. Claim 29: Carter and Mulligan teach the invention according to claim 28.  Again, similarly to claim 6, since 28 states that the scale factor estimation model can comprise any one or any combination of three possible scenarios, the art of Mulligan reads upon the requirement of the scenario in which claim 6 requires only a scale factor estimation model comprising constant value.  Thus, Carter and Mulligan do not discuss the invention wherein the scale factor estimation model comprises the first estimation equation (reflecting characteristics of users).  Baik teaches such a limitation (see rejection of claims 10 and 11 for reasoning and motivation).  Thus, Mulligan teaches identification of a blood pressure change sign (See previous arguments re: claims 1, 4, 5, and 6).  Baik teaches selecting one of the groups to which one of the users belongs, based on characteristic information of the one of the users (Paragraph 0059), reading upon the requirements of a first estimation equation reflecting characteristics of the users.  Carter, Mulligan, and Baik do not teach classification of users based on the blood pressure change sign value.
Guo teaches sorting patients into groups based on having different blood pressure trajectory patterns, and further teaches forming subgroups therein (Paragraph 0019).  Guo teaches analogous art in the technology of analyzing blood pressure waveforms (Paragraph 0019).
It would have been obvious to one having skill in the art before the effective filing date to have modified Carter, Mulligan, and Baik to include classifying the users based on blood pressure trajectory patterns, i.e., change signs, as taught by Guo, the motivation being that clustering individuals into different subgroups based on a blood pressure trajectory difference allows for differing models to be applied to each subgroup, yielding more accurate models due to their more specific nature (Paragraphs 0020-0021).
Mulligan further acquiring an optimal scale factor (Examiner notes that no definition has been presented regarding “optimal;” iterative processes to update a model therefore reads upon generation of optimal scaling factors).  Baik further teaches generating an estimation equation based on personal characteristics of the users (Paragraphs 0059, 0060).  Thus, in the above combination, Carter, Mulligan, Baik, and Guo teach the limitations required by claim 29.

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1, 27, 33, and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the art of Mulligan has been presented to address the deficiencies of Qasem.
To expedite prosecution and to potentially overcome the 35 U.S.C. 103 rejections applied to the independent claims, Examiner recommends providing further limitations on how the invention attains first and second reference values, and/or further defining a first and/or second reference feature values, and/or further defining a scale factor.  Currently, the claims are rejected by Mulligan, an art which utilizes a feedback method of updating a blood pressure estimate.  Examiner notes that the claims may also be read upon by other common inventive concepts, such as blood pressure correction due to a change in hydrostatic pressure, wherein a first reference value may be the value of blood pressure taken at heart level, a second feature value may be the value of blood pressure taken above or below heart level, wherein equations to compensate for such a difference may read on Applicant’s requirement of detecting a change and changing an equation based on the detected change.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791